Exhibit 10.141

 

 



INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT (the “Agreement”) is dated March 20, 2017, by and
between SABBY MANAGEMENT, LLC, a limited liability company organized and
existing under the laws of the State of Delaware (“Sabby Management”), acting on
behalf and for the benefit of SABBY HEALTHCARE MASTER FUND, LTD, SABBY
VOLATILITY WARRANT MASTER FUND LTD, and LINCOLN PARK CAPITAL FUND, LLC (together
the “New Lenders”) and TCA GLOBAL CREDIT MASTER FUND, LP, a limited partnership
organized and existing under the laws of the Cayman Islands (“TCA” and together
with Sabby Management, the “Creditors” and each a “Creditor”).

 

RECITALS:

 

WHEREAS, TCA previously made loans to MEDYTOX SOLUTIONS, INC., the “Company”),
in the original principal amount of up to Six Million and No/100 United States
Dollars ($6,000,000) (the “TCA Loan”), which TCA Loan is evidenced by, among
other things, that certain Securities Purchase Agreement, dated May 31, 2015
(the “TCA Credit Agreement” together with all other documents executed by the
Company and Guarantors (as defined herein) in connection with the TCA Credit
Agreement, and all amendments, extensions, supplements and renewals thereof, are
sometimes hereinafter collectively referred to as the “TCA Loan Documents”), and
which TCA Loan and TCA Credit Agreement are secured by all assets and property
of the Company now existing or hereafter acquired, as well as all assets of
Health Technology Solutions, Inc., a corporation incorporated under the laws of
the State of Florida, Medytox Institute of Laboratory Medicine, Inc., a
corporation incorporated under the laws of the State of Florida, Medical Billing
Choices Inc., a corporation incorporated under the laws of the State of North
Carolina, Medytox Diagnostics, Inc., a corporation incorporated under the laws
of the State of Florida, Medytox Medical Marketing & Sales, Inc., a corporation
incorporated under the laws of the State of Florida, PB Laboratories, LLC, a
limited liability company organized and existing under the laws of the State of
Florida, Biohealth Medical Laboratory Inc., a corporation incorporated under the
laws of the State of Florida, Alethea Laboratories, Inc., a corporation
incorporated under the laws of the State of Texas, International Technologies,
LLC, a limited liability company organized and existing under the laws of the
State of New Jersey, EPIC Reference Labs, Inc., a corporation incorporated under
laws of the State of Florida, Clinlab, Inc., a corporation incorporated under
the laws of the State of Florida, Medical Mime, Inc., a corporation incorporated
under the laws of the State of Florida, Epinex Diagnostics Laboratories, Inc., a
corporation incorporated under the laws of the State of California, Epinex
Diagnostics Laboratories, Inc., a corporation incorporated under the laws of the
State of Nevada, and Platinum Financial Solutions, LLC, a limited liability
company organized and existing under the laws of the State of Florida
(collectively, the “Guarantors”, and together with the Company, the “Credit
Parties”) (together, all assets and property of the Credit Parties now existing
or hereafter acquired, the “TCA Collateral”); and

 

WHEREAS, The New Lenders have agreed to make loans to the Company in the
aggregate principal amount of up to Fifteen Million Seven Hundred Ninety-Four
Thousand Five Hundred and No/100 Dollars ($15,794,500) (the “Sabby Management
Loan”), which is evidenced by a Securities Purchase Agreement, dated as of March
15, 2017 (the “Sabby Management Loan Agreement”), which Sabby Management Loan
and Sabby Management Loan Agreement are secured by all assets and property of
the Credit Parties now existing or hereafter acquired (collectively, the “Sabby
Management Collateral”), pursuant to those certain Security Agreement, dated as
of March 20, 2017, each made by and between each Credit Party and the New
Lenders (the “Sabby Security Agreement”) (the Sabby Management Loan Agreement
and the Sabby Security Agreement, together with all other documents executed by
the Company in connection with the Sabby Management Loan Agreement, and all
amendments, extensions, supplements, additional debentures, and renewals
thereof, and/or any and all other documents or instruments evidencing any
secured liability of the Credit Parties which exist as of the date hereof or
which shall exist following the date hereof in favor of the New Lenders are
sometimes hereinafter collectively referred to as the “Sabby Management Loan
Documents”) (the TCA Loan Documents and Sabby Management Loan Documents and/or
any and all other documents or instruments evidencing any secured liability of
the Credit Parties which exist as of the date hereof or which shall exist
following the date hereof are sometimes hereinafter collectively referred to as
the “Creditor Loan Documents” and the Sabby Management Collateral and the TCA
Collateral are sometimes hereinafter collectively referred to as the
“Collateral”);

 

WHEREAS, pursuant to the Sabby Security Agreement, Sabby Management was
appointed by the New Lenders to act as the collateral agent in connection with
the Sabby Management Collateral, pursuant to which Sabby Management is
authorized to take all necessary action to preserve the Sabby Management
Collateral, including entering into this Agreement on behalf and for the benefit
of the New Lenders; and

 

WHEREAS, the Creditors intend that the Sabby Management Loan and the TCA Loan
shall be secured on a pari passu basis with respect to the Collateral; and

 

 

 

 



 1 

 

 

WHEREAS, the Creditors wish to memorialize their agreements concerning their
respective rights, duties and obligations to one another with respect to the
security interests granted under the Creditor Loan Documents;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, each intending to be
legally bound, do hereby agree as follows:

 

1.                   Recitals. The recitals set forth above are true and correct
and are hereby incorporated herein by this reference.

 

2.                   Ranking of Interests. Each Creditor agrees and acknowledges
that all sums secured or owing to either Creditor under the Creditor Loan
Documents shall be and are hereby declared by each Creditor to be held by the
Creditors on a pari passu and pro-rata basis between the Creditors with respect
to the relative security interests, in proportion to such Creditor’s outstanding
principal amount owing under the Creditor Loan Documents at any given time that
a determination needs to be made, respectively and as applicable (such pro-rata
share or pro-rata basis hereinafter referred to as the “Pro-Rata Share” or a
“Pro-Rata Basis”). Notwithstanding anything to the contrary contained in any
Creditor Loan Documents and irrespective of: (i) dates, times or order of when a
Creditor made its loan to the Company under the Creditor Loan Documents; (ii)
the time, order or method of attachment or perfection of the security interests
created in favor of either Creditor; (iii) the time or order of filing or
recording of financing statements or other documents filed or recorded to
perfect security interests in any collateral; (iv) anything contained in any
filing or agreement to which any Creditor now or hereafter may be a party; (v)
the rules for determining perfection or priority under the Uniform Commercial
Code or any other law governing the relative priorities of secured creditors;
(vi) the time or order of obtaining control or possession of any Collateral; or
(vii) or the failure to perfect or maintain the perfection or priority of any
security interests, each Creditor hereby agrees and acknowledges that: (x) each
of the Creditors has a valid security interest in the Collateral and (y) the
security interests of each Creditor in any Collateral pursuant to any Creditor
Loan Documents shall be pari passu with each other.

 

3.                   Payment Obligations. The Creditors and the Credit Parties
agree that the payment obligations of the Company under the Credit Documents
shall continue in accordance with the provisions of the Credit Documents,
provided, however, that the Company’s payment obligations to TCA in accordance
with the TCA Loan Documents shall be amended to conform to the payment schedule
(attached hereto as “Exhibit A”), agreed upon between the Company and TCA, and
evidenced in that certain letter agreement, dated March 20, 2017, which is
hereby acknowledged by Sabby Management.

 

4.                    Default.

 

(a)                Cross Default; Notice of Default. The Creditors and the
Credit Parties agree that a default by the Credit Parties not cured within any
applicable cure period under any of the Creditor Loan Documents shall be a
default under all of the Creditor Loan Documents. In that regard: (i) upon the
occurrence of a default by the Credit Parties not cured within any applicable
cure period under the Sabby Management Loan Documents, Sabby Management shall
notify TCA in writing of the occurrence of any such default within two (2)
business days after the occurrence thereof; and (ii) upon the occurrence of a
default by the Credit Parties not cured within any applicable cure period under
the TCA Loan Documents, TCA shall notify Sabby Management in writing of the
occurrence of any such default within two (2) business days after the occurrence
thereof.

 

(b)                Enforcement of Rights. Upon the occurrence of any default by
the Company under any of the Creditor Loan Documents, TCA, acting as Collateral
Agent (as defined below), shall have, for a period of thirty (30) calendar days
commencing with the receipt or delivery on written notice (as applicable) as
provided in Section 4(a) hereof, the exclusive right (but not the obligation) to
exercise and enforce all rights and remedies available to the Creditors as they
relate to the Credit Parties, on behalf of and for the benefit of the Creditors,
including, without limitation, the right to foreclose or enforce any remedies
against any of the Collateral, and the right to exercise any and all rights, on
behalf of the Creditors, in any insolvency, bankruptcy or other similar
proceedings for the benefit of creditors involving the Credit Parties or the
Collateral, all in accordance with the terms of this Agreement. Following the
expiration of the above mentioned thirty (30) calendar day exclusively period,
Sabby Management shall be permitted to exercise and enforce its rights and
remedies provided in the Sabby Management Loan Documents, provided, however,
that all the provisions of this Agreement shall remain in full force and effect
and Sabby Management shall remain bound hereby.

 

 

 



 2 

 

 

 

(c)                Post-Default Payment. Upon the occurrence and during the
continuance of any default by the Company under any of the Creditor Loan
Documents, payments shall be made to the Creditors on a Pro Rata Basis. Should
any Credit Party make any payments to any Creditor not in compliance with this
Agreement during the continuance of any such default, the other Creditors hereto
shall be immediately notified and such payment shall be shared with all of the
other Creditors on a Pro Rata Basis as determined at such time such payment is
received and payment shall be sent to the address listed below in Section 14(a)
within two (2) Business Days after the receipt thereof and shall then be applied
to the Credit Parties’ obligations under the respective Creditor Loan
Documents. 

 

5.                 Collateral Agent.

 

(a)                Designation of Collateral Agent. Subject to Section 4(b)
hereof, the Creditors hereby agree that TCA shall be and hereby is designated
and appointed as the collateral agent hereunder with respect to the Credit
Parties and the Collateral (the “Collateral Agent”).

 

(b)                Power and Authority of Collateral Agent. Each of the
Creditors hereby agrees, acknowledges and grants to the Collateral Agent, the
full power and authority (but not the obligation), on behalf of each Creditor,
individually, and on behalf of all Creditors, as a group, to undertake any and
all actions as the Collateral Agent may determine or elect to take in accordance
with this Agreement, in pursuit and enforcement of any of the Creditor Rights.
Such actions include, without limitation: (i) the right to hire counsel to
represent the Collateral Agent, to provide advice and counsel to the Collateral
Agent in connection with Collateral Agent’s pursuit and enforcement of the
Creditor Rights, and to file any actions, claims or proceedings that the
Collateral Agent determines to pursue in accordance with this Agreement; (ii)
the right to deliver to the Company notices of default, and/or declare all sums
due and owing under all Creditor Loan Documents to be immediately due and
payable; (iii) the right to proceed to protect, exercise and enforce, on behalf
of all Creditors, the Creditor Rights against the Company or any other
individual, partnership, limited liability company, limited liability
partnership, corporation, trust, joint venture, joint stock company,
association, unincorporated organization, government or agency or political
subdivision thereof, or other entity (“Persons”), and such other rights and
remedies as are provided by law or equity or otherwise available under the
Creditor Loan Documents; (iv) the right to enforce, foreclose upon and
immediately transfer the full right, title and interest in and to the common
stock of the Credit Parties pursuant to any existing pledge agreements (and
Sabby Management hereby irrevocably assigns any and all rights contained in any
existing pledge agreements to the Collateral Agent as of the date hereof); (v)
the right to file any and all claims or to otherwise make any required filings
in any bankruptcy or insolvency proceedings or other proceedings for the
protection of creditors, as agent for the Creditors; and (vi) all other actions
that Collateral Agent may determine or elect to undertake in accordance with the
terms of this Agreement.

 

(c)                Actions Requiring Unanimous Approval. Notwithstanding
anything contained in this Agreement to the contrary, the Collateral Agent shall
not take any of the following actions, unless such actions have been unanimously
approved by the Creditors in writing: (i) any waiver of any Creditor Rights;
(ii) any compromise or settlement of any Creditor Rights; and (iii) termination
of this Agreement; provided, however, upon repayment in full of all amounts owed
to any Creditor pursuant to such Creditor’s Loan Documents, the Collateral Agent
shall not be required to obtain approval by such Creditor.

 

(d)                Creditor Action. With respect to any matter that requires
approval of the Creditors (or any matter which the Collateral Agent elects to
submit to the Creditors for approval), any such requested action shall be
submitted by the Collateral Agent to each Creditor in writing for review. Each
Creditor shall provide its approval or disapproval of such matter by written
notice to the Collateral Agent within five (5) business days from the date the
Collateral Agent’s written notice to the Creditor is deemed delivered hereunder.
Any Creditor’s failure to respond to the Collateral Agent within such five (5)
business day period (or such shorter time period as may be required per the
terms below) shall be deemed an approval of such matter by such Creditor, and
the Collateral Agent shall have the full right and authority under this
Agreement to rely on such deemed approval as if such Creditor specifically
approved such matter. In the event timing in approving any matter submitted
hereunder requires that a Creditor provide its approval or disapproval in a
shorter period of time than such five (5) business day period, then when
submitting such matter to the Creditors for approval, the Collateral Agent
shall, in its written notice, expressly state the shorter period required and
the reason or necessity for such shorter time period, and the five (5) business
day approval period shall be automatically reduced to such shorter time period
as is provided in the written notice requesting approval from the Collateral
Agent.

 

 

 

 



 3 

 

 

6.                Power of Attorney.

 

(a)                Grant of Power. To effectuate the terms and provisions
hereof, each Creditor, individually, and all Creditors, collectively, hereby
appoint the Collateral Agent as each Creditor’s attorney-in-fact (and the
Collateral Agent hereby accepts such appointment) solely for the purpose of
carrying out the provisions of this Agreement including, without limitation,
taking any and all actions on behalf of the Creditors in accordance with the
terms and provisions of this Agreement.

 

(b)                Ratification. All acts done under the foregoing authorization
are hereby ratified and approved by each Creditor, and Collateral Agent shall
not be liable for any acts of commission or omission, for any error of judgment,
or for any mistake of fact or law, except for acts of gross negligence or
willful misconduct.

  

(c)                Irrevocable Power. The powers of attorney granted pursuant to
this Agreement, being coupled with an interest, are irrevocable unless and until
this Agreement is terminated in accordance with Section 9 below.

 

(d)                Further Assurances. Each Creditor hereby agrees to promptly
provide all reasonable cooperation, and to execute any other documents or
instruments reasonably required or requested by the Collateral Agent, to
evidence the power and authority granted by each Creditor to the Collateral
Agent hereunder.

 

7.                Expenses of the Collateral Agent.

 

(a)                Creditors Responsible for all Costs. The Creditors shall pay
and be responsible for any and all costs and expenses incurred by the Collateral
Agent in its pursuit of the Creditor Rights or otherwise incurred in connection
with its duties under this Agreement, including, without limitation, all costs
incurred in the pursuit or enforcement of the Creditor Rights, all expenses and
fees of the attorneys, accountants and other experts the Collateral Agent may
retain, if any, all of such costs and expenses to be borne by the Creditors on a
Pro-Rata Basis and otherwise in accordance with the terms of this Agreement.

 

(b)                Requirement for Funds. If at any time Collateral Agent
determines that funds are needed to carry out the purposes of this Agreement,
the Collateral Agent shall deliver a written notice to each Creditor advising
them of the need for funds and setting forth the amount of funds required
(“Required Funds”). Each Creditor shall have five (5) business days from the
date of the request for the Required Funds is deemed delivered by the Collateral
Agent to pay and deliver to the Collateral Agent, in accordance with Section
7(c) below, such Creditor’s Pro- Rata Share of such Required Funds (provided,
however, to the extent the Collateral Agent is also a Creditor hereunder, such
Creditor, also being the Collateral Agent, shall not have an obligation to fund
its Pro-Rata Share of such Required Funds in accordance with section 7(c), but
rather only its obligation to be responsible for its Pro-Rata Share of such
Required Funds).

 

(c)                Method of Funding. Any requirement to fund sums of money
under this Agreement shall be undertaken by each Creditor funding such required
amount in lawful U.S dollars, by wire transfer to any account designated by the
Collateral Agent from time to time.

 

(d)                Failure to Deliver Required Additional Funds. To the extent
any Creditor fails to deliver its Pro-Rata Share of Required Funds in accordance
with Section 7(b) above, Collateral Agent may (but shall have no obligations to
do so) advance any such sums at any time, and any such sums so advanced,
together with interest thereon at the rate of fifteen percent (15%) per annum
from the date of outlay until such sums are repaid in full, shall be due and
owing to Collateral Agent and be repaid in accordance with Section 13 below.

 

 

 

 



 4 

 

 

8.                 Duties of the Collateral Agent; Standard of Care.

 

(a)                Collateral Agent Duties. The Creditors hereby agree and
acknowledge that the Collateral Agent’s duties are those expressly set forth in
this Agreement, and that the Collateral Agent is hereby authorized to perform
those duties in accordance with the standards set forth in this Agreement.
Except with respect to Collateral Agent’s obligation to distribute any sums
recovered hereunder, if any, in accordance with the terms of Section 13 below,
Collateral Agent shall not be a trustee or fiduciary for any of the Creditors in
administering or pursuing the Creditor Rights. All actions pursued hereunder by
the Collateral Agent shall be so pursued by Collateral Agent, on behalf of the
Creditors under this Agreement. Each of the Creditors hereby recognizes and
agrees that by joining into this Agreement, all of its Creditor Rights are
thereafter to be handled and administered by the Collateral Agent under the
terms of this Agreement, and such Creditor shall have no remaining direct rights
to pursue the Creditor Rights individually or separately, and only have
derivative rights to pursue such Creditor Rights through the Collateral Agent
and this Agreement. Each Creditor further acknowledges and agrees that
Collateral Agent has made no representation or warranty of any nature or kind
relating to any possible recovery of any sums or the likelihood of any success
in pursuing or enforcing any of the Creditor Rights.

 

(b)                Standard of Care. The Collateral Agent shall carry out the
provisions of this Agreement and undertake any and all actions as the Collateral
Agent may determine or elect to take in accordance with this Agreement, in
pursuit and enforcement of the Creditor Rights, for the benefit of the
Creditors, according to Collateral Agent’s reasonable prudence and discretion
and the exercise of its reasonable business judgment; provided, however,
Collateral Agent shall not have any liability to any Creditor whatsoever with
respect to any action taken or omitted by Collateral Agent, or any agents,
representatives or counsel retained by Collateral Agent, under this Agreement,
or in connection with Collateral Agent’s pursuit and enforcement of the Creditor
Rights, including, without limitation, for any error in judgment or mistake of
fact or law, except for liability arising from the gross negligence or willful
misconduct of the Collateral Agent. Collateral Agent does not assume, and shall
not have, any responsibility or liability, express or implied, for the
enforceability or collectability of any of the Creditor Loan Documents, or the
likelihood or timing of realization or recovery of any of the Creditor Rights.

 

(c)                Right to Use Third Parties. The Collateral Agent may exercise
any of its rights, powers, and privileges under this Agreement and applicable
law, or perform any of its duties under this Agreement, by or through its
attorneys, advisors or agents.

 

(d)                Liability of Collateral Agent. Collateral Agent shall not be
liable for any action taken or omitted to be taken by it under or in connection
with this Agreement, so long as in accordance with the standards set forth in
this Agreement. Without limiting the generality of the foregoing, Collateral
Agent: (i) may consult with legal counsel, independent public accountants and
other experts selected by Collateral Agent and shall not be liable for any
action taken or omitted to be taken by it in accordance with the advice of such
counsel, accountants or experts; and (ii) shall incur no liability under or in
respect of this Agreement by acting upon any notice, consent, certificate, or
other instrument or writing (which may be made by fax, e-mail or other
electronic means) believed by Collateral Agent to be genuine and signed or sent
by the proper Persons.

 

(e)                Segregation of Funds. Any funds held by the Collateral Agent
hereunder shall not be required to be segregated, except that Collateral Agent
shall maintain detailed records of all receipts and disbursements associated
with this Agreement or funds received hereunder. The Collateral Agent shall be
under no liability for interest on any funds received by it hereunder.

 

(f)                 Collateral Agent Liability. In the event any action to be
undertaken by Collateral Agent hereunder requires Collateral Agent to expend any
monies or to incur any fee or cost beyond the amount of funds that Collateral
Agent may then be holding on behalf of the Creditors hereunder, Collateral Agent
shall be entitled to refrain from taking any such action until it first receives
the Required Funds in accordance with this Agreement, and Collateral Agent shall
not have any liability to any Creditor with respect to any failure to undertake
any action by Collateral Agent, its employees, agents, representatives or
counsel, in connection with any of the Creditor Rights, or the enforcement or
failure to enforce same, to the extent such failure was as a result of
Collateral Agent not having or receiving the funds from the Creditors required
and requested by Collateral Agent as contemplated by this Agreement.

 

(g)                Information; Knowledge. The Collateral Agent shall not be
deemed to have knowledge of the occurrence of any default under any Creditor
Loan Documents, unless the Collateral Agent has received written notice from a
Creditor specifying such default and expressly stating that such notice is a
“notice of default”. In the event that the Collateral Agent receives such a
notice, the Collateral Agent shall give reasonably prompt written notice thereof
to the other Creditors and shall provide a copy of such notice to each Creditor.
Collateral Agent may take such action (but shall be under no obligation
whatsoever to do so), or refrain from taking such action with respect thereto,
as it shall deem advisable, acting in good faith and in accordance with the
Standards of this Agreement, in the best interests of the Creditors to prevent
waste or other deterioration, diminution in value or other loss of the
Collateral. Except as expressly required by the terms and conditions of this
Agreement, the Collateral Agent shall have no duty or responsibility to provide
any Creditor with any information concerning the affairs, financial condition or
business of the Company which may come into the possession of the Collateral
Agent.

 

 

 

 



 5 

 

 

(h)            Satisfaction of TCA Obligations. Upon payment in full to TCA and
satisfaction of the Obligations (as defined in the TCA Credit Agreement) under
the TCA Loan Documents, Sabby Management will automatically become the
Collateral Agent and TCA will transfer to Sabby Management any Collateral then
held, including any pledged securities then held.

 

9.                 Termination.

 

(a)                Unanimous Agreement. The Creditors may terminate this
Agreement at any time upon unanimous written approval of all Creditors.

 

(b)                Effect of Termination. Upon a termination of this Agreement
in accordance with Section 9(a) above, the Collateral Agent shall distribute any
funds then in Collateral Agent’s possession that were collected by Collateral
Agent in pursuit of the Creditor Rights, or otherwise received by Collateral
Agent as Required Funds, to the Creditors pursuant to Section 13 below, and
thereafter, this Agreement shall terminate and neither Creditor or Collateral
Agent shall have any further obligation, each to the other, hereunder, except
for any obligations or indemnities in this Agreement that specifically survive
such termination.

 

(c)                Negative Covenant. Sabby Management shall not, prior to (i)
the termination of this Agreement and (ii) the full repayment and full
satisfaction of all of the TCA Loan Documents, require any cash payment or
repayment by any Credit Party to Sabby Management in connection with the Sabby
Management Loan Documents or any other document except as provided for in this
Agreement. Notwithstanding the foregoing, in no event will this Section 9(c)
prohibit the Company from making regularly scheduled monthly repayments in
shares of the Company’s Common Stock pursuant to the terms of the Sabby Loan
Documents.

  

10.               Resignation. The Collateral Agent may resign and be discharged
of its duties hereunder at any time by giving written notice of such resignation
to all other Creditors, stating the date such resignation is to take effect.
Within thirty (30) days of the giving of such notice of resignation, a successor
collateral agent shall be appointed by the unanimous approval of the Creditors.
The Collateral Agent shall continue to serve until the effective date of its
resignation or until its successor accepts the appointment, but Collateral Agent
shall not be obligated to take any action hereunder during such period.

 

11.               Exculpation. The Collateral Agent shall not incur any
liability whatsoever for taking any action, or for omitting to take any action,
in accordance with the terms and provisions of this Agreement, for any mistake
or error in judgment, for compliance with any applicable law or any attachment,
order or other directive of any court or other authority (irrespective of any
conflicting term or provision of this Agreement), unless occasioned by
Collateral Agent’s gross negligence or willful misconduct; and each party hereto
hereby waives any and all claims and actions of any nature or kind whatsoever
against the Collateral Agent arising out of or related, directly or indirectly,
to any or all of the foregoing acts, omissions and circumstances. Each
Creditor’s agreements and covenants under this Section 11 shall survive
termination of this Agreement.

 

12.               Indemnification. Each of the Creditors (each to the extent of
such Creditor’s Pro- Rata Share), hereby agrees to indemnify, reimburse and hold
the Collateral Agent forever harmless from and against any and all claims,
liabilities, losses and expenses of any nature or kind that may be imposed upon,
incurred by, or asserted against it, arising out of or related to, directly or
indirectly, this Agreement or the Collateral Agent’s duties and actions
hereunder, except such as are occasioned by the Collateral Agent’s gross
negligence or willful misconduct. Each Creditor’s indemnity obligations under
this Section 12 shall survive termination of this Agreement.

 

13.               Distribution of Proceeds of Collateral. All proceeds of any
realization or recovery on any of the Creditor Rights received by the Collateral
Agent shall be allocated and distributed by the Collateral Agent within a
reasonable time after receipt thereof as follows, provided that the Collateral
Agent shall have the right to withhold certain sums for establishment of due and
adequate reserves for future costs and expenses, the amount of such reserves to
be determined by the Collateral Agent using reasonable business judgment:

 

(a)                First, to the extent outstanding, to the payment of all costs
and expenses of the Collateral Agent or any attorneys, agents, experts, or other
Persons retained by Collateral Agent hereunder, including, without limitation,
any sums owing to the Collateral Agent under Section 7(d) above; and

 

(b) Second, to each Creditor, in accordance with such Creditor’s Pro-Rata Share.

 

 

 

 



 6 

 

 

14.              Miscellaneous.

 

(a)                Notices. All notices of request, demand and other
communications hereunder shall be addressed to the parties as follows:

  



  If to Sabby Management:   Sabby Management, LLC       10 Mountainview Road,
Suite 205       Upper Saddle River, NJ 07458       Attn: Robert Grundstein      
E-Mail: rgrundstein@sabbycapital.com           With a copy to:   Ellenoff
Grossman & Schole LLP   (which shall not constitute notice)   1345 Avenue of the
Americas       New York, NY 10105       Attention: Robert Charron       E-Mail:
rcharron@egsllp.com           If to TCA:   TCA Global Credit Master Fund, LP    
  3960 Howard Hughes Parkway, Suite 500       Las Vegas, NV 89169      
Attention: Robert Press, Director       E-Mail: bpress@tcaglobalfund.com        
  With a copy to:   Lucosky Brookman LLP   (which shall not constitute notice)  
101 Wood Avenue South, 5th Floor       Woodbridge, NJ 08830       Attn: Mr. Seth
A. Brookman, Esq.       E-Mail: sbrookman@lucbro.com           If to the Credit
Parties:   400 South Australian Ave., 8th Floor       West Palm Beach, FL 33401
      Attention: Seamus Lagan       E-Mail: slagan@rennovahealth.com          
With a copy to:   Shutts & Bowen LLP   (which shall not constitute notice)   200
South Biscayne Boulevard       Suite 4100       Miami, FL 33131       Attention:
J. Thomas Cookson       E-Mail: tcookson@shutts.com

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day, any notice hand delivered after 5:00 p.m.,
EST, being deemed delivered on the following business day; and (iv) if delivered
by e-mail notification to the e-mail address of the applicable Person as shown
on this Agreement, then on the date such e-mail is sent, so long as the sender
does not receive either a system rejection notice that such e-mail was not
properly sent or received, or a reply notice that the receiving party is not
receiving e-mails at such time. Notwithstanding the foregoing, notice, consents,
waivers or other communications referred to in this Agreement may be sent by any
other method of delivery, but shall be deemed to have been delivered only when
the sending party has confirmed that the notice has been received by the other
party.

 

 



 7 

 

 

 

(b)                Entire Agreement. This Agreement, and the documents delivered
pursuant hereto, if any, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein.

 

(c)                Binding Effect. This Agreement shall be binding upon the
parties hereto, their respective successors and permitted assigns.

 

(d)                Amendment. The parties hereby irrevocably agree that no
attempted amendment, modification, or change of this Agreement shall be valid
and effective, unless all parties hereto shall unanimously agree in writing to
such amendment, modification or change.

 

(e)                No Waiver. No waiver of any provision of this Agreement shall
be effective, unless it is in writing and signed by the party against whom it is
asserted, and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.

 

(f)                 Gender and Use of Singular and Plural. All pronouns shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the party or parties or their personal representatives, successors
and assigns may require.

 

(g)                Execution. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

(h)                Headings. The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.

 

(i)                 Governing Law. This Agreement shall be construed in
accordance with the laws of the State of Nevada, without regard to the
principles of conflicts of laws. The parties further agree that any action
between them shall be heard in Broward County, Florida and expressly consent to
the jurisdiction and venue of the State and Federal Courts sitting in Broward
County, Florida for the adjudication of any civil action asserted pursuant to
this Agreement.

 

(j)                 Further Assurances. The parties hereto will execute and
deliver such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement.

 

(k)                Severability. If any one of the provisions contained in this
Agreement, for any reason, shall be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall remain in full
force and effect and be construed as if the invalid, illegal or unenforceable
provision had never been contained herein.

 

(l)                 Third Party Beneficiaries. The New Lenders shall be third
party beneficiaries to this Agreement. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in this Section 14(l).

 

(m)              WAIVER OF JURY TRIAL. EACH CREDITOR AND COLLATERAL AGENT, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH ANY PARTIES HERETO ARE ADVERSE PARTIES.

 

 

[Signatures on the following page]

 

 

 

 

 

 



 9 

 

 

IN WITNESS WHEREOF, the parties hereto executed this Agreement effective as of
the Effective Date.

 

SABBY MANAGEMENT, LLC,

as Agent to Sabby Healthcare Master Fund, Ltd, Sabby Volatility Warrant Master
Fund Ltd, and Lincoln Park Capital Fund, LLC

 

 

By: /s/ Robert Grundstein                              

Name: Robert Grundstein

Title: COO of Investement Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 

 

TCA GLOBAL CREDIT MASTER FUND, LP,

as Creditor and as Collateral Agent

 

By: TCA Global Credit Fund GP, Ltd.

Its: General Partner

 

 

 

By: /s/ Robert Press                           

Name: Robert Press

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 11 

 

 

The Credit Parties acknowledge and agree to any terms and provisions of this
Agreement applicable thereto:

 

RENNOVA HEALTH, INC

 

 

 

By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Chief Executive Officer

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Rennova Health, Inc., who is personally known to me to be the same person whose
name is subscribed to the foregoing instrument, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

  

 

 

 

 

 

 

 

 



 12 

 

 



MEDYTOX SOLUTIONS, INC.

 

 



By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Chief Executive Officer

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Medytox Solution, Inc., who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 



 13 

 

 

 

HEALTH TECHNOLOGY SOLUTIONS, INC.

 

 





By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Chief Executive Officer

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Health Technology Solutions, Inc., a Florida corporation, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 



































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 14 

 

 

MEDYTOX INSTITUTE OF LABORATORY MEDICINE, INC.

 

 







By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Chief Executive Officer

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Medytox Institute of Laboratory Medicine, Inc., a Florida corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 





































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 



 15 

 

 

MEDICAL BILLING CHOICES, INC.

 

 

 









By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: President

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the President of Medical Billing
Choices, Inc., a North Carolina corporation, who is personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 







































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 16 

 

 

MEDYTOX DIAGNOSTICS, INC.

 

 











By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Chief Executive Officer

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 



The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Medytox Diagnostics, Inc., a Florida corporation, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 









































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 17 

 

 

MEDYTOX MEDICAL MARKETING & SALES, INC.

 

 













By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 



 



The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Medytox Medical
Marketing & Sales, Inc., a Florida corporation, who is personally known to me to
be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 











































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 



 18 

 

 

PB LABORATORIES, LLC

 

 















By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of PB
Laboratories, LLC, a Florida limited liability company, who is personally known
to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 













































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 



 19 

 

 

BIOHEALTH MEDICAL LABORATORY, INC.

 

 

 

















By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Biohealth
Medical Laboratory, Inc., a Florida corporation, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 















































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 20 

 

 

ALETHEA LABORATORIES, INC.

 

 



















By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Alethea
Laboratories, Inc., a Texas corporation, who is personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 

















































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 



 21 

 

 

INTERNATIONAL TECHNOLOGIES, LLC

 

 























By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of International
Technologies, LLC, a New Jersey limited liability company, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 



















































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 



 22 

 

 

EPIC REFERENCE LABS, INC.

 

 

























By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of EPIC Reference
Labs, Inc., a Florida corporation, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument, appeared before me
this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 





















































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 



 23 

 

 

CLINLAB, INC.

 

 



























By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: President

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the President of Clinlab, Inc.,
a Florida corporation, who is personally known to me to be the same person whose
name is subscribed to the foregoing instrument, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 























































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 



 24 

 

 

MEDICAL MIME, INC.

 

 





























By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Medical Mime,
Inc., a Florida corporation, who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

























































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 



 25 

 

 

EPINEX DIAGNOSTICS LABORATORIES, INC.

 

 































By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Epinex
Diagnostics Laboratories, Inc., a California corporation, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 



























































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 



 26 

 

 

EPINEX DIAGNOSTICS LABORATORIES, INC.

 

 

































By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Epinex
Diagnostics Laboratories, Inc., a Nevada corporation, who is personally known to
me to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 





























































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 



 27 

 

 

PLATINUM FINANCIAL SOLUTIONS, LLC

 

 

 





























By: /s/ Sebastien Sainsbury                           

Name: Sebastien Sainsbury

Title: Manager

 







STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Sebastien Sainsbury, the Manager of Platinum
Financial Solutions, LLC., a Florida limited liability company, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 































































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 



 28 

 